DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action mailed on March 30, 2021 is vacated and this office action is the pending outstanding office action.
Any objections or rejections not reiterated below are hereby withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is July 9, 2013.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as being vague and indefinite because it is incomplete as written.  Claim 12 lacks a period at the end of the claim and there is no way to know for sure that 

Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipatd by Doucette-Stamm et al. (U.S. Patent 6699703).



SEQ ID NO: 1 is 317 amino acids long in the instant application. 

The cited art is SEQ ID NO: 3959 in U.S. Patent 6699703.  This is a mevalonate pyrophosphate decarboxylase (see GenBank disclosure below).  This is also SEQ ID NO: 3959 in U.S. Patent 7115731 (Application number 11/027,399) continuation of U.S. Patent 6,699,703 (U.S. application number 09/583,110).  Used SCORE to get the sequence, 3959, from 11/027,399 for the alignment.

Below is the alignment of SEQ ID NO: 1 of the instant application (on top) and SEQ ID NO: 3959 (on bottom).  SEQ ID NO: 3959 discloses 27 inserted amino acids on the amino terminus.  If you start GenBank sequence at position 28  (SEQ ID NO: 3959 is GenBank from position 28-344).  (See SCORE Search results in file Issued_Patents_AA result #8 2/21/2019 search results).


Query 1  MDREPVTVRSYANIAIIKYWGKKKEKEMVPATSSISLTLENMYTETTLSSLPTDATADAF  60
   MDREPVTVRSYANIAIIKYWGKKKEKEMVPATSSISLTLENMYTETTLS LP + TAD F
Sbjct
28 MDREPVTVRSYANIAIIKYWGKKKEKEMVPATSSISLTLENMYTETTLSPLPANVTADEF  87

Query
61YINGQLQNEAEHVKMSKIIDRYRPDGDGFVRIDTQNSMPTAAGLSSSSSGLSALVKACNA  120
  YINGQLQNE EH KMSKIIDRYRP G+GFVRIDTQN+MPTAAGLSSSSSGLSALVKACNA
Sbjct
88YINGQLQNEVEHAKMSKIIDRYRPAGEGFVRIDTQNNMPTAAGLSSSSSGLSALVKACNA  147




121
YFKLGLNRSQLAQEAKFASGSSSRSFYGPLGAWDKDSGEIYPVETGLKLAMIMLVLEDKK  180
YFKLGL+RSQLAQEAKFASGSSSRSFYGPLGAWDKDSGEIYPVET LKLAMIMLVLEDKK
Sbjct  
148  
YFKLGLDRSQLAQEAKFASGSSSRSFYGPLGAWDKDSGEIYPVETDLKLAMIMLVLEDKK  207

Query
181
KPISSRDGMKLCVETSTTFDDWVRQSEKDYQDMLVYLKANDFAKVGELTEKNALAMHATT  240
KPISSRDGMKLCVETSTTFDDWVRQSEKDYQDML+YLK NDFAK+GELTEKNALAMHATT
Sbjct
208
KPISSRDGMKLCVETSTTFDDWVRQSEKDYQDMLIYLKENDFAKIGELTEKNALAMHATT  267

Query
241  
KTASPAFSYLTDASYEAMDFVRQLREQGEACYFTMDAGPNVKVLCQEKDLEHLSEIFGQR  300
KTASPAFSYLTDASYEAMDFVRQLRE+GEACYFTMDAGPNVKV CQEKDLEHLSEIFGQR
Sbjct  
268  
KTASPAFSYLTDASYEAMDFVRQLREKGEACYFTMDAGPNVKVFCQEKDLEHLSEIFGQR  327
Query  
301  
YRLIVSKTKDLSQDGCC  317
YRLIVSKTKDLSQD CC
Sbjct  
328  
YRLIVSKTKDLSQDDCC  344



GenBank: AAK99143.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       AAK99143                 344 aa            linear   BCT 30-JAN-2014
DEFINITION  diphosphomevalonate decarboxylase [Streptococcus pneumoniae R6].
ACCESSION   AAK99143
VERSION     AAK99143.1
DBLINK      BioProject: PRJNA278
            BioSample: SAMN02603218
DBSOURCE    accession AE007317.1
KEYWORDS    .
SOURCE      Streptococcus pneumoniae R6
  ORGANISM  Streptococcus pneumoniae R6
            Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
            Streptococcus.
REFERENCE   1  (residues 1 to 344)
  AUTHORS   Hoskins,J.A., Alborn,W. Jr., Arnold,J., Blaszczak,L., Burgett,S.,
            DeHoff,B.S., Estrem,S., Fritz,L., Fu,D.-J., Fuller,W., Geringer,C.,
            Gilmour,R., Glass,J.S., Khoja,H., Kraft,A., LaGace,R.,
            LeBlanc,D.J., Lee,L.N., Lefkowitz,E.J., Lu,J., Matsushima,P.,
            McAhren,S., McHenney,M., McLeaster,K., Mundy,C., Nicas,T.I.,
            Norris,F.H., O'Gara,M., Peery,R., Robertson,G.T., Rockey,P.,
            Sun,P.-M., Winkler,M.E., Yang,Y., Young-Bellido,M., Zhao,G.,
            Zook,C., Baltz,R.H., Jaskunas,S.Richard., Rosteck,P.R. Jr.,
            Skatrud,P.L. and Glass,J.I.
  TITLE     Genome of the bacterium Streptococcus pneumoniae strain R6
  JOURNAL   J. Bacteriol. 183 (19), 5709-5717 (2001)
   PUBMED   11544234
REFERENCE   2  (residues 1 to 344)
  AUTHORS   Hoskins,J.A., Alborn,W. Jr., Arnold,J., Blaszczak,L., Burgett,S.,
            DeHoff,B.S., Estrem,S., Fritz,L., Fu,D.-J., Fuller,W., Geringer,C.,
            Gilmour,R., Glass,J.S., Hann,A., Khoja,H., Kraft,A., LaGace,R.,
            LeBlanc,D.J., Lee,L.N., Lefkowitz,E.J., Lu,J., Matsushima,P.,
            McAhren,S., McHenney,M., McLeaster,K., Mundy,C., Nicas,T.I.,
            Norris,F.H., O'Gara,M., Peery,R., Robertson,G.T., Rockey,P.,

            Zook,C., Baltz,R.H., Jaskunas,S.Richard., Rosteck,P.R. Jr.,
            Skatrud,P.L. and Glass,J.I.
  TITLE     Direct Submission
  JOURNAL   Submitted (27-JUL-2001) Infectious Diseases Research, Eli Lilly and
            Company, Lilly Research Labs, Indianapolis, IN 46285-0438, USA
COMMENT     Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..344
                     /organism="Streptococcus pneumoniae R6"
                     /strain="R6"
                     /db_xref="taxon:171101"
     Protein         1..344
                     /product="diphosphomevalonate decarboxylase"
                     /EC_number="4.1.1.33"
     Region          28..344
                     /region_name="MVD1"
                     /note="Mevalonate pyrophosphate decarboxylase [Lipid
                     transport and metabolism]; COG3407"
                     /db_xref="CDD:225941"
     CDS             1..344
                     /gene="mvd1"
                     /locus_tag="spr0339"
                     /coded_by="AE007317.1:343873..344907"
                     /note="Putative"
                     /transl_table=11
ORIGIN      
        1 myhslgnqfd trtrtsrkir rerscsdmdr epvtvrsyan iaiikywgkk kekemvpats
       61 sisltlenmy tettlsplpa nvtadefyin gqlqneveha kmskiidryr pagegfvrid
      121 tqnnmptaag lsssssglsa lvkacnayfk lgldrsqlaq eakfasgsss rsfygplgaw
      181 dkdsgeiypv etdlklamim lvledkkkpi ssrdgmklcv etsttfddwv rqsekdyqdm
      241 liylkendfa kigeltekna lamhattkta spafsyltda syeamdfvrq lrekgeacyf
      301 tmdagpnvkv fcqekdlehl seifgqryrl ivsktkdlsq ddcc


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doucette-Stamm et al. (U.S. Patent 6699703).
Doucette-Stamm et al. disclose SEQ ID NO: 3959 that has a lysine (K) amino acid at position 267 of SEQ ID NO: 1 of the instant application (see alignment above in 102 art; Glutamine at position 267 of SEQ ID NO:1 is a lysine at corresponding position on cited art SEQ ID NO: 3959).  The person having ordinary skill in the art would have been motivated to use another basic amino acid, arginine, in position 267 as currently claimed in claim 6, since it was shown in the art that a variant diphosphomevalonate decarboxylase has a basic lysine amino acid residue in the same position.  The art also has a further substitution at position 315 and therefore reads on claim 26.
Therefore, it would have been obvious to the person having ordinary skill in the art to envision a variant decarboxylase as currently claimed, because the art has shown the use of basic amino acids in positions recited and alteration in the positions recited as also envisioned in variant decarboxylase currently being claimed. 

Conclusion
Claims 7, 8, and 10, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 19, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656